Citation Nr: 0824613	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbar spondylosis with strain.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee strain, status post 
reconstruction.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The veteran had active service from November 1986 until June 
2004.  He also was noted to have 2 years of prior active 
service.  

The veteran was initially granted service connection for both 
conditions in a December 2004 rating decision.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The Board notes that the veteran has raised two other claims 
of service connection.  One was service connection for a left 
knee disability, and the other is for a claimed right ankle 
disability.  

As these claims are not currently before the Board, nor has 
there been any prior adjudication in the first instance by 
the agency of original jurisdiction (AOJ), these two claims 
are referred back to the AOJ for such action in the first 
instance.  

The appeal is being remanded to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran's last VA examination for his back and right knee 
conditions was in November 2004.  In this regard, the veteran 
has reported having pain during his entire range of motion.  
This was not demonstrated in those examinations.  
Additionally, the veteran has stated that his limitation and 
pain exceed that of a 10 percent rating currently assigned 
for the service-connected disabilities.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  Pursuant to 38 C.F.R. § 
3.327(a) (2007), examinations will be requested whenever VA 
determines, as in this case, that there is a need to verify 
the severity of a disability.  See also 38 C.F.R. § 3.159 
(2007).  

Furthermore, the examination of the veteran's back was 
inadequate for rating purposes because it fails to adequately 
address the degree of functional loss caused by the service-
connected lumbar spondylosis with strain.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask 
him to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, 
who may possess additional records 
pertinent to the service connection 
claims on appeal, such as treatment for 
his lumbar spondylosis with strain or 
any other back condition, as well as 
any treatment for his right knee 
condition.  After obtaining any 
necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate with the file all records 
that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran 
and his representative of this and 
request them to provide a copy of the 
outstanding medical records if 
possible.  

2.  The AOJ must arrange for a VA 
examination to determine the current 
severity of the service-connected 
lumbar spondylosis with strain.  The 
veteran's VA claims folder, including a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail.  

In particular, the examiner should 
describe all symptomatology due to the 
veteran's service-connected lumbar 
spondylosis.  The examiner must also 
provide findings on the range of motion 
of the thoracolumbar spine, with 
standard ranges provided for comparison 
purposes.  Any mention of ankylosis - 
whether favorable or unfavorable - 
abnormal gait or spinal contours should 
also be noted.  

Further, the examiner should also 
comment on whether there is any 
thoracolumbar spine weakness, 
fatigability, incoordination, or flare-
ups.  If feasible, such findings must 
be portrayed in terms of degrees of 
additional loss of motion.  Finally, 
the examiner should identify any 
objective evidence of pain in the 
thoracolumbar spine and any functional 
loss associated with pain.  

A complete rationale for each opinion 
expressed and conclusion reached must 
be set forth in a typewritten report, 
and associated with the claims file.  

3.  The veteran must also be afforded a 
VA examination to determine the current 
severity of his service-connected right 
knee strain, status post 
reconstruction.  The veteran's VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Any 
necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  

In particular, the examiner should 
describe all of the symptomatology due 
to the service-connected right knee 
strain, status post reconstruction.  
The examiner must also provide findings 
on the range of motion of the veteran's 
right knee, with standard ranges 
provided for comparison purposes.  Any 
mention of ankylosis - whether 
favorable or unfavorable - or other 
abnormalities, such as non-union or 
malunion of the tibia and fibula or 
problems with the cartilage, should be 
noted as well.  

Further, the examiner should also 
comment on whether there is any right 
knee weakness, fatigability, 
incoordination, or flare-ups.  If 
feasible, such findings must be 
portrayed in terms of degrees of 
additional loss of motion.  Finally, 
the examiner should identify any 
objective evidence of pain in the right 
knee and any functional loss associated 
with pain.  

A complete rationale for each opinion 
expressed and conclusion reached must 
be set forth in a typewritten report, 
and associated with the claims file.  

4.  The AOJ must notify the veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.  

5.  The AOJ should send the veteran 
notice as it pertains to his increased 
rating claims on appeal.  Such notice 
should be in compliance with the 
Veterans' Claims Assistance Act (VCAA) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

6.  After completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claims for initial 
evaluations in excess of 10 percent for 
service-connected lumbar spondylosis with 
strain and right knee strain, status post 
reconstruction in light of all the 
evidence of record.  If the benefits 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

